Title: To Benjamin Franklin from Bailly, 16 June 1784
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin



ce mercredi 16 juin. [1784]

M Bailly presente ses hommages a Monsieur franklin et le prie de lui renvoier le registre original de la commission qu’il a eu l’honneur de lui envoier la semaine derniere, parcequ’on a indispensablement besoin demain dès le matin, qu’on doit commencer a le copier. Si Mr franklin ne l’avoit pas encore lu, il peut le garder encore jusqu’a ce soir, pourvû qu’il ait la bonté de le renvoier ce soir a chaillot a mr Bailly.
 
Addressed: A Monsieur / Monsieur Franklin ministre / plenipotentiaire des etats unis de / l’amerique en son hotel / a passy
Notation: Bailly.—
